Fourth Court of Appeals
                                San Antonio, Texas
                                       June 26, 2019

                                   No. 04-19-00122-CV

             IN RE ESTATE OF AVA LORENE MAHAFFEY, DECEASED,

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CCL16-16
                         Honorable Susan Harris, Judge Presiding


                                      ORDER
       Appellee’s second motion for extension of time to file her brief is GRANTED.
Appellee’s brief is due July 29, 2019. No further extensions of time will be granted absent
extenuating circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court